This case was orally argued before Division A, which upon a complete review of the transcript and briefs has concluded that the final decree should be *Page 4 
affirmed on the authority of the long line of cases decided by this Court holding that the findings of fact made by a Chancellor on controverted evidence will not be disturbed by an appellate court unless such findings are clearly shown to be erroneous. See Wicker v. Trust Company of Florida, 109 Fla. 411,147 Sou. Rep. 586; Palm Beach Estates v. Croker, 106 Fla. 617,143 Sou. Rep. 792, and cases cited.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.